        Case 6:15-cv-01517-AA      Document 499   Filed 06/23/21   Page 1 of 4




DEREK SCHMIDT
Attorney General of Kansas
Brant M. Laue (KS Bar No. 16857)
Solicitor General
STATE OF KANSAS
OFFICE OF THE ATTORNEY GENERAL
120 SW 10th Ave., 2nd Floor
Topeka, KS 66612
Telephone: (785) 368-8539
Fax: (785) 296-3131
brant.laue@ag.ks.gov
Counsel for Proposed Defendant-Intervenor
State of Kansas




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF OREGON
                             EUGENE DIVISION

 KELSEY CASCADIA ROSE JULIANA, et al.,            Case No. 6:15-cv-01517-AA
     Plaintiffs,
                                                  PROPOSED DEFENDANT-
       v.                                         INTERVENOR STATE OF
                                                  KANSAS’S MOTION FOR
 UNITED STATES OF AMERICA, et al.,                LIMITED INTERVENTION AND
      Defendants.                                 MEMORANDUM IN SUPPORT
         Case 6:15-cv-01517-AA          Document 499        Filed 06/23/21    Page 2 of 4




                                             MOTION

       Pursuant to Local Rule 7-1(a), lead counsel for the other Proposed Defendant-Intervenor

States have indicated that they do not oppose this motion. The other parties already have indicated

their opposition to the states’ motion. Doc. 475.

       Pursuant to Federal Rule of Civil Procedure 24, Proposed Defendant-Intervenor the State

of Kansas moves this Court for an order allowing it to intervene as defendant in this case as of

right, or in the alternative permissibly, for the limited purposes of participating in settlement ne-

gotiations; if necessary, objecting to any proposed settlement; and opposing Plaintiffs’ motion for

leave to amend and file a second amended complaint. Doc. 462.

       The same motion (Doc. 475) was filed on June 8, 2021, by a group of states, and it is the

intent of this Proposed Defendant-Intervenor to join in that motion and the arguments in support

of it, without any further separate filings, briefing, or argument on this motion filed by the State

of Kansas.

                                         MEMORANDUM

       This Proposed Defendant-Intervenor hereby joins in and adopts the arguments made in the

“Proposed Defendant-Intervenors’ Motion for Limited Intervention and Memorandum in Support”

filed in this case on June 8, 2021. Doc. 475. Although the State of Kansas is reassured by the recent

statement of the United States that the climate change executive order “did not alter the United

States’ view that this case is non-justiciable and should be dismissed,” Doc. 498 at p. 4, it still

wishes to join the other states as an intervenor in this matter.




Proposed Defendant-Intervenor’s Motion for
Limited Intervention and Memo. in Support           1
         Case 6:15-cv-01517-AA         Document 499        Filed 06/23/21     Page 3 of 4




                                         CONCLUSION

       The State of Kansas respectfully requests that the Court grant its motion to intervene for

the limited purposes of participating in settlement negotiations; if necessary, objecting to any

proposed settlement; and opposing Plaintiffs’ motion for leave to amend and file a second

amended complaint.



Respectfully submitted,

Dated: June 23, 2021

DEREK SCHMIDT
Attorney General of Kansas

 /s/ Brant M. Laue
Brant M. Laue (KS Bar No. 16857)
Solicitor General

STATE OF KANSAS
OFFICE OF THE ATTORNEY GENERAL
120 SW 10th Ave., 2nd Floor
Topeka, KS 36130
Telephone: (785) 368-8539
Fax: (785) 296-3131
brant.laue@ag.ks.gov
Counsel for Proposed Defendant-Intervenor
State of Kansas




Proposed Defendant-Intervenor’s Motion for
Limited Intervention and Memo. in Support        2
         Case 6:15-cv-01517-AA         Document 499        Filed 06/23/21     Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2021, I electronically filed the foregoing with the Clerk of

the Court for the United States District Court for the District of Oregon by using the CM/ECF

system, which will send notification of such to the attorneys of record.




                                              /s/ Brant M. Laue
                                              Counsel for State of Kansas




Proposed Defendant-Intervenor’s Motion for
Limited Intervention and Memo. in Support        3
